[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has been previously entered against the defendant. At this hearing in damages, the court finds that the plaintiff suffered damages in the sum of $2,686.81, plus attorney's fees of $403.03 and court costs of $226.80. CT Page 2237
Therefore, judgment may enter for the plaintiff and against the defendant, Theresa Russell, as set out above.
It is further ordered that the defendant make weekly payments of $25.00 to the plaintiff beginning March 1, 2000, and continuing weekly thereafter until the full judgment is paid.
Kremski, J.T.R.